Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in the present application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

Claim 1 requires “a step for generating a combined synthetic training sample from the first training sample and the second training sample using a combination ratio.” The examiner sees the structure of the claim in paragraph [0049] of the specification, “Furthermore, as illustrated in FIG. 2, the digital synthetic data system 106 performs an act 206 of generating a combined synthetic training sample. For instance, the digital synthetic data system 106 can utilize a combination of selected training samples and a sampled combination ratio to generate a combined synthetic training sample. In particular, the digital synthetic data system 106 can modify selected training sample values using a combination ratio and combine the modified selected training sample values to generate a synthetic training sample value. Moreover, the digital synthetic data system 106 can also utilize the combination ratio (e.g., multiple distribution values from the combination ratio) to generate a combined synthetic ground truth label. Then, as previously mentioned, the digital synthetic data system 106 can generate a combined synthetic training sample based on the combined synthetic training sample value and the combined synthetic ground truth label.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 analysis:
In the instant case, the claims are directed to a method (claims 1-4), manufacture (claims 5-13), and system (claims 14-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes (including an observation, evaluation, judgement and opinion)” and “Mathematical calculations”.

Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 1:
•	“identify a first training sample…” (observation, thus a mental process) 
•	“identify a second training sample…” (observation, thus a mental process)
•	“utilize a combination ratio  to determine… distribution value[s]…” (mathematical calculation) 

Step 2A: Prong 2 analysis:
The preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to) are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.) 
The limitation “a step for generating a combined synthetic training sample” corresponds to well-understood, routine, and conventional activity.
Step 2B:	The additional elements in the claim, “training the machine learning model utilizing the combined synthetic training sample” corresponds to mere instructions to implement an abstract idea or other exception on a computer. The claim recites no additional elements that amount to significantly more than the judicial exception. Per the limitation “training the machine learning model utilizing the combined synthetic training sample”, the examiner notes that the “machine learning model” of the claim has been defined by the applicant to include rule-based systems (see, specification paragraph 0037). Thus, while the machine learning model is claimed in a generic state, training the machine learning model corresponds to recitation at a high level of generality that represents no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to 
 The limitation “a step for generating a combined synthetic training sample” corresponds to the well-understood, routine, and conventional activity of receiving or transmitting of data over a network (MPEP 2106.05(d)(II)(i)). The claim is directed to an abstract idea.


Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 2:
“wherein the combined synthetic training sample comprises a combined synthetic training sample value and a combined synthetic ground truth label” (observation, thus a mental process)

Step 2A: Prong 2 analysis:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B:	The claim does not recite additional elements to consider other than those considered in the 

9.	Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 3:
•	“comparing the predicted classification to the combined synthetic ground truth label.” (judgement, thus a mental process) 


10.	Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional elements in claim 3, “generating a predicted classification utilizing the machine learning model based on the combined synthetic training sample value” corresponds to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B:
11.	The additional elements in the claim, “A non-transitory computer-readable medium”, corresponds to mere instructions to implement an abstract idea or other exception on a computer. The claim recites no additional elements that amount to significantly more than the judicial exception. The claim is directed to an abstract idea.

 10.	Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 4:
•	“wherein the combination ratio is sampled based on a probability distribution” (mathematical calculation) 

8.	  Step 2A: Prong 2 analysis:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B:
	The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 5:
•	“identify a first training sample…” (observation, thus a mental process) 
•	“identify a second training sample…” (observation, thus a mental process)


Step 2A: Prong 2 analysis:
The preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to) are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06.) This judicial exception is not integrated into a practical application because the additional elements in claim 5, “generate a combined synthetic training sample value to train a machine learning model by combining the first training sample value modified by the first class distribution value and the second training sample value modified by the second class distribution value” corresponds to mere data gathering; these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B:	The additional elements in the claim, “A non-transitory computer-readable medium storing instructions”, corresponds to mere instructions to implement an abstract idea or other exception on 

Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 6:
“generate a combined synthetic ground truth label…” (classification of data based on a probability distribution, e.g., evaluation. Thus, a mental process)

Step 2A: Prong 2 analysis:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 7:
“wherein the combined synthetic ground truth label comprises…” (evaluation, thus a mental process)

Step 2A: Prong 2 analysis:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 8:
“wherein: the first class corresponds to a majority class… the second class corresponds to a minority class” (observation, thus a mental process)

Step 2A: Prong 2 analysis:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea 

Step 2B:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 9:
“combining the modified first training sample value and the modified second training sample value.” (evaluation, thus a mental process)
“generating a modified first training sample value by applying the first training sample value to the first class distribution value” (mathematical calculation)
“generating a modified second training sample value by applying the second training sample value to the second class distribution value” (mathematical calculation)

Step 2A: Prong 2 analysis:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 10:
“wherein the combination ratio is sampled based on a probability distribution…” (mathematical calculation)


Step 2A: Prong 2 analysis:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea 

Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 11:
“identify a third training sample…” (observation, thus a mental process)
“utilize the combination ratio to determine a third class distribution value” (mathematical calculation)


Step 2A: Prong 2 analysis:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2A: Prong 1 analysis:

Claim 12:
“generate the combined synthetic training sample value to train the machine learning model by combining the first training sample value modified by the first class distribution value, the second training sample value modified by the second class distribution value, and the third training sample value modified by the third class distribution value” (mathematical calculation)


Step 2A: Prong 2 analysis:
The examiner notes that “generating the… value… to train the machine learning model” is an intended use of the generated value, and that the claim in its existing state does not require the training of the machine learning model using the generated value. The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2A: Prong 1 analysis:

Claim 13:
“generating a predicted classification utilizing the machine learning model based on the combined synthetic training sample value” (The examiner notes that the machine learning model, as defined by the applicant in paragraph 0037 of the specification, can be a rule-based system. Thus, a person could arrive at a predicted classification by evaluating the set of rules in their mind. The limitation constitutes evaluation, a mental process) 
“comparing the predicted classification to the combined synthetic ground truth label.” (judgement, thus a mental process)

Step 2A: Prong 2 analysis:
The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The additional elements in the claim, “A non-transitory computer-readable medium”, corresponds to mere instructions to implement an abstract idea or other exception on a computer. The claim recites no additional elements that amount to significantly more than the judicial exception. The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The claims are anticipated by “Cluster-based under-sampling approaches for imbalanced data distributions” to Yen et Lee (hereinafter, Yen).

As per claim 1, Yen teaches A computer-implemented method for upsampling minority class training samples to efficiently and accurately train a machine learning model, the computer- implemented method comprising (p. 5718, Abstract, “In this paper, we propose cluster-based under-sampling approaches for selecting the representative data as training data to improve the classification accuracy for minority class and investigate the effect of under-sampling methods in the imbalanced class distribution environment.” p.5719, 3. Our approaches, “In this section, we present our cluster-based under-sampling approach.”):

identifying a first training sample having a first ground truth label corresponding to a majority class within a set of training samples (p.5721, 3.1, “Assume that the number of samples in the class-imbalanced dataset is N, which includes majority class samples (MA) and minority class samples (MI). The size of the dataset is the number of the samples in this dataset. The size of MA is represented as SizeMA, and SizeMI is the number of samples in MI. In the class-imbalanced dataset, SizeMA is far larger than SizeMI.” Examiner Note: The examiner sees majority class samples as having a ground truth label corresponding to the majority class.);
a step for generating a combined synthetic training sample from the first training sample and the second training sample using a combination ratio (3.1 p.5720 “In expression (1), m x Sizemi is the total number of selected majority class samples that we suppose to have in the final training dataset. E Sizemi/Sizemi is the total ratio of the number of majority class samples to the number of minority class samples in all clusters. Expression (1) determines that more majority class samples would be selected in the cluster which behaves more like the majority class samples.”
Table 1 p.5720, “Step 1 Determine the ratio of SizeMA to SizeMI in the training dataset… Step 3 Determine the number of selected majority class samples in each cluster by using expression (1), and then randomly select the majority class samples in each cluster… Step 4 Combine the selected majority class samples and all the minority class samples to obtain the training dataset”
Examiner Note: Yen’s combination of majority and minority training samples, combined according to the ratio between the majority and minority training datasets, is seen as equivalent to generating a combined synthetic training sample from the first (majority) and second (minority) training sample using a combination ratio.); and
training the machine learning model utilizing the combined synthetic training sample (Abstract, “In this paper, we propose cluster-based under-sampling approaches for selecting 
Section 4, p5721, “In the following, we first describe the method of generating class imbalanced datasets. And then we compare the classification accuracies of our methods for minority class with the other methods by performing neural network classification algorithm (Sondak& Sondak, 1989) on synthetic datasets. Finally, the classification accuracies for minority class on real datasets by applying our pro-posed methods and the other methods are also evaluated.”
Examiner Note: Yen discloses a training data sampling technique to train classification models (i.e., machine learning models). Yen also discloses testing their produced data by performing a machine learning algorithm (“neural network classification algorithm”). The examiner recognizes that testing training data by performing a machine learning algorithm requires that the machine learning model be trained using that training data.).

As per claim 2, Yen teaches The computer-implemented method of claim 1, wherein the combined synthetic training sample comprises a combined synthetic training sample value and a combined synthetic ground truth label (3.2 p5720, “For the five proposed methods, the majority class samples are selected according to the distances be-tween the majority class samples and the minority class samples in each cluster…For a continuous attribute, the values of all samples for this attribute need to be normalized in order to avoid the effect of different scales for different attributes.” Examiner Note: Section 3.2 demonstrates that Yen’s minority and majority training samples have a value. They have a ground truth value (based on being minority or majority .

As per claim 3, Yen teaches The computer-implemented method of claim 2, wherein training the machine learning model further comprises: generating a predicted classification utilizing the machine learning model based on the combined synthetic training sample value (Abstract, “In this paper, we propose cluster-based under-sampling approaches for selecting the representative data as training data to improve the classification accuracy for minority class and investigate the effect of under-sampling methods in the imbalanced class distribution environment. The experimental results show that our cluster-based under-sampling approaches outperform the other under-sampling techniques in the previous studies.” Section 4, p5721, “In the following, we first describe the method of generating class imbalanced datasets. And then we compare the classification accuracies of our methods for minority class with the other methods by performing neural network classification algorithm (Sondak& Sondak, 1989) on synthetic datasets. Finally, the classification accuracies for minority class on real datasets by applying our pro-posed methods and the other methods are also evaluated.” 4.2, p.5721, “For our experiments, we use three criteria to evaluate the classification accuracy for minority class: the precision rateP, the re-call rateR, and theF-measure for minority class. The precision rate for minority class is the correct-classified percentage of samples which are predicted as minority class by the classifier.” Examiner Note: Yen tests the accuracy produced by training a classifier with their generated dataset including synthetic training samples by comparing the output classification of a classifier to the correct classification of the input. This requires that the classifier (i.e., machine learning model) generates a predicted classification.); and
comparing the predicted classification to the combined synthetic ground truth label (Abstract, “In this paper, we propose cluster-based under-sampling approaches for selecting the representative data as training data to improve the classification accuracy for minority class and investigate the effect of under-sampling methods in the imbalanced class distribution environment. The experimental results show that our cluster-based under-sampling approaches outperform the other under-sampling techniques in the previous studies.”
Section 4, p5721, “In the following, we first describe the method of generating class imbalanced datasets. And then we compare the classification accuracies of our methods for minority class with the other methods by performing neural network classification algorithm (Sondak& Sondak, 1989) on synthetic datasets. Finally, the classification accuracies for minority class on real datasets by applying our pro-posed methods and the other methods are also evaluated.”
4.2, p.5721, “For our experiments, we use three criteria to evaluate the classification accuracy for minority class: the precision rateP, the re-call rateR, and theF-measure for minority class. The precision rate for minority class is the correct-classified percentage of samples which are predicted as minority class by the classifier.”
Examiner Note: Yen tests the accuracy produced by training a classifier with their dataset by comparing the output classification of a classifier to the correct classification of the input. This inherently requires that the classifier (i.e., machine learning model) generates a predicted classification.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Cluster-based under-sampling approaches for imbalanced data distributions” to Yen et Lee (hereinafter, Yen), in view of “Handling imbalanced datasets by partially guided hybrid sampling for pattern recognition” to Sandhan et Choi (hereinafter, Choi).

As per claim 4, Yen thus far teaches The computer-implemented method of claim 1. 

Yen does not explicitly disclose wherein the combination ratio is sampled based on a probability distribution.

Sandhan teaches wherein the combination ratio is sampled based on a probability distribution (Section C, Algorithm, p. 1450, “Each new synthetic sample xˆi, is generated within k-nearest neighbor locality of the current sample xi. Locality sampling prevents the original inherent structure of Xm from collapsing… Steps 14-18 generate a synthetic sample by random imputation along each attribute xi,j of the sample xi, which is proportional to the corresponding attribute difference (‘diff’ in step 15) from xn. The constant of proportionality is independently chosen (for each attribute) from uniform distribution U(0, 1).” Examiner Note: Yen teaches the creation of a synthetic sample based on the combination of majority and minority class samples and a combination ratio (See Yen Table 1 p.5720, cited above), but does not explicitly disclose generating a synthetic sample using a probability distribution. Sandhan discloses generating a synthetic sample based on sampling a “uniform” probability distribution. When Sandhan is applied to Yen, the resulting system would sample the combination ratio based on a uniform probability distribution.).

Yen and Sandhan are analogous art because they are both directed to machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yen’s undersampling with Sandhan’s sampling based on a probability distribution. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to .
	

Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Cluster-based under-sampling approaches for imbalanced data distributions” to Yen et Lee (hereinafter, Yen), in view of US 20190318722 A1 to Bromand (hereinafter, Bromand), further in view of “Handling imbalanced datasets by partially guided hybrid sampling for pattern recognition” to Sandhan et Choi (hereinafter, Choi).

As per claim 5, Yen teaches identify a first training sample having a first training sample value and a first ground truth label corresponding to a first class within a set of training samples (3.1, “Assume that the number of samples in the class-imbalanced dataset is N, which includes majority class samples (MA) and minority class samples (MI). The size of the dataset is the number of the samples in this dataset. The size of MA is represented as SizeMA, and SizeMI is the number of samples in MI. In the class-imbalanced dataset, SizeMA is far larger than SizeMI.” Examiner Note: The examiner sees majority class samples as having a ground truth label corresponding to the majority (first) class.);
identify a second training sample having a second training sample value and a second ground truth label corresponding to a second class within the set of training samples (3.1, “Assume that the number of samples in the class-imbalanced dataset is N, which includes majority class samples (MA) and minority class samples (MI). The size of the dataset is the number ;
utilize a combination ratio  to determine a first class distribution value and a second class distribution value (3.1 p.5720 “In expression (1), m x Sizemi is the total number of selected majority class samples that we suppose to have in the final training dataset. E Sizemi/Sizemi is the total ratio of the number of majority class samples to the number of minority class samples in all clusters. Expression (1) determines that more majority class samples would be selected in the cluster which behaves more like the majority class samples.”

Table 1 p.5720, “Step 1 Determine the ratio of SizeMA to SizeMI in the training dataset… Step 3 Determine the number of selected majority class samples in each cluster by using expression (1), and then randomly select the majority class samples in each cluster… Step 4 Combine the selected majority class samples and all the minority class samples to obtain the training dataset”
Examiner Note: Yen determines the ratio between the majority and minority classes for use in combining the majority and minority class samples. That ratio is equivalent to a combination ratio.); and
generate a combined synthetic training sample value to train a machine learning model by combining the first training sample value modified by the first class distribution value and the second training sample value modified by the second class distribution value (3.1 p.5720 “In expression (1), m x Sizemi is the total number of selected majority class samples that we suppose to have in the final training dataset. E Sizemi/Sizemi is the total ratio of the number of majority class samples to the number of minority class samples in all clusters. Expression (1) 
Table 1 p.5720, “Step 1 Determine the ratio of SizeMA to SizeMI in the training dataset… Step 3 Determine the number of selected majority class samples in each cluster by using expression (1), and then randomly select the majority class samples in each cluster… Step 4 Combine the selected majority class samples and all the minority class samples to obtain the training dataset”
Examiner Note: Yen modifies the constituent training samples according to the ratio (distribution value) between the classes, prior to combining them into a synthetic training sample. (See also 3.1 p. 5720 “After determining the number of majority class samples which are selected in the ith cluster(15i5K) by using expression(1), we randomly choose majority class samples in the ith cluster. The total number of selected majority class samples is about m SizeMI after merging all the selected majority class samples in each cluster. Finally, we combine the whole minority class samples with the selected majority class samples to construct a new training dataset.”)).

Yen does not explicitly disclose A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to.
Bromand teaches A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to ([0123] “As discussed above, the appliance 150 includes a processor device 1010. Also included are a main memory 1025 and an interconnect bus 1005. The processor device 1010 may include without limitation a single microprocessor, or may include a plurality of microprocessors for performing one or more of the processes described herein. The main memory 1025 stores, among other things, instructions and/or data for execution by the processor device 1010.”).



As per claim 6, the combination of Yen and Bromand thus far teaches The non-transitory computer-readable medium of claim 5.

Yen teaches further storing instructions that, when executed by the at least one processor, cause the computer device to generate a combined synthetic ground truth label for the combined synthetic training sample value based on the first class distribution value and the second class distribution value (3.1 p.5720 “In expression (1), m x Sizemi is the total number of selected majority class samples that we suppose to have in the final training dataset. E Sizemi/Sizemi is the total ratio of the number of majority class samples to the number of minority class samples in all clusters. Expression (1) determines that more majority class samples would be selected in the cluster which behaves more like the majority class samples.” Table 1 p.5720, “Step 1 Determine the ratio of SizeMA to SizeMI in the training dataset… Step 3 Determine the number of .

As per claim 7, the combination of Yen and Bromand thus far teaches The non-transitory computer-readable medium of claim 6. 
Yen teaches wherein the combined synthetic ground truth label comprises the first class distribution value and the second class distribution value (3.1 p.5720 “In expression (1), m x Sizemi is the total number of selected majority class samples that we suppose to have in the final training dataset. E Sizemi/Sizemi is the total ratio of the number of majority class samples to the number of minority class samples in all clusters. Expression (1) determines that more majority class samples would be selected in the cluster which behaves more like the majority class samples.” 3.2 p5720, “For the five proposed methods, the majority class samples are selected according to the distances be-tween the majority class samples and the minority class samples in each cluster…For a continuous attribute, the values of all samples for this attribute need to be normalized in order to .

As per claim 8, the combination of Yen and Bromand thus far teaches The non-transitory computer-readable medium of claim 5.

Yen teaches wherein: the first class corresponds to a majority class within the set of training samples; and the second class corresponds to a minority class within the set of training samples (3.1 p.5720 “In expression (1), m x Sizemi is the total number of selected majority class samples that we suppose to have in the final training dataset. E Sizemi/Sizemi is the total ratio of the number of majority class samples to the number of minority class samples in all clusters. Expression (1) determines that more majority class samples would be selected in the cluster which behaves more like the majority class samples.” Table 1 p.5720, “Step 1 Determine the ratio of SizeMA to SizeMI in the training dataset… Step 3 Determine the number of selected majority class samples in each cluster by using expression (1), and then randomly select the majority class samples in each cluster… Step 4 Combine the selected majority class samples and all the minority class samples to obtain the training dataset”).

As per claim 9, the combination of Yen and Bromand thus far teaches The non-transitory computer-readable medium of claim 5.

Yen teaches combining the modified first training sample value and the modified second training sample value (3.1 p.5720 “In expression (1), m x Sizemi is the total number of selected majority class samples that we suppose to have in the final training dataset. E Sizemi/Sizemi is the total ratio of the number of majority class samples to the number of minority class samples in all clusters. Expression (1) determines that more majority class samples would be selected in the cluster which behaves more like the majority class samples.”
Table 1 p.5720, “Step 1 Determine the ratio of SizeMA to SizeMI in the training dataset… Step 3 Determine the number of selected majority class samples in each cluster by using expression (1), and then randomly select the majority class samples in each cluster… Step 4 Combine the selected majority class samples and all the minority class samples to obtain the training dataset”
Examiner Note: Yen modifies the constituent training samples according to the ratio (distribution value) between the classes, prior to combining them into a synthetic training sample. (See also 3.1 p. 5720 “After determining the number of majority class samples which are selected in the ith cluster(15i5K) by using expression(1), we randomly choose majority class samples in the ith cluster. The total number of selected majority class samples is about m SizeMI after merging all the selected majority class samples in each cluster. Finally, we combine the whole minority class samples with the selected majority class samples to construct a new training dataset.”)).

Yen does not explicitly teach wherein combining the first training sample value modified by the first class distribution value and the second training sample value modified by the second class distribution value further comprises: generating a modified first training sample value by applying the first training sample value to the first class distribution value; generating a modified second training sample value by applying the second training sample value to the second class distribution value.

Bromand teaches wherein combining the first training sample value modified by the first class distribution value and the second training sample value modified by the second class distribution value further comprises: generating a modified first training sample value by applying the first training sample value to the first class distribution value ([0108] “At operation 820, one or more synthetic feature vectors 824 are formed. In an example, eigenvoices 811 are multiplied with the one or more synthetic weight vectors 812, and the resulting product is added to an average representation 822 to form one or more synthetic feature vectors 824.”
[0113] “At operation 830, one or more synthetic voice samples 832 are generated using the synthetic feature vectors 824. Depending on the framework to be trained and the training or testing procedure, generating the synthetic voice samples 832 takes a variety of forms. In one example, the synthetic feature vectors 824 are provided as input to a speech synthesizer to create audio files. In other examples, the synthetic feature vectors 824 themselves are treated as the synthetic voice samples 832 or are converted into another format for use.”
[0114] “At operation 850, a framework is trained based on the one or more synthetic voice samples 832 generated in operation 830. In an example, the operation 850 includes providing the synthetic voice sample 832 to the utterance-based framework 104 as at least one of a testing or training sample.”
Examiner Note: Yen teaches determining a distribution value (see Section 3.1 p.5720, cited above), but does not explicitly disclose applying the distribution value to an individual sample. Bromand teaches applying a synthetic weight vector to a plurality of vectors used for training an ML ;
generating a modified second training sample value by applying the second training sample value to the second class distribution value ([0108] “At operation 820, one or more synthetic feature vectors 824 are formed. In an example, eigenvoices 811 are multiplied with the one or more synthetic weight vectors 812, and the resulting product is added to an average representation 822 to form one or more synthetic feature vectors 824.”
[0113] “At operation 830, one or more synthetic voice samples 832 are generated using the synthetic feature vectors 824. Depending on the framework to be trained and the training or testing procedure, generating the synthetic voice samples 832 takes a variety of forms. In one example, the synthetic feature vectors 824 are provided as input to a speech synthesizer to create audio files. In other examples, the synthetic feature vectors 824 themselves are treated as the synthetic voice samples 832 or are converted into another format for use.”
[0114] “At operation 850, a framework is trained based on the one or more synthetic voice samples 832 generated in operation 830. In an example, the operation 850 includes providing the synthetic voice sample 832 to the utterance-based framework 104 as at least one of a testing or training sample.”
Examiner Note: Yen teaches determining a distribution value, but does not explicitly disclose applying the distribution value to an individual sample. Bromand teaches applying a synthetic weight vector to a plurality of vectors used for training an ML system to create a synthetic (i.e., modified) sample. When Bromand is applied to Yen, the resulting system would apply Yen’s distribution value as a weight to a second training sample.).



As per claim 13, the combination of Yen and Bromand thus far teaches The non-transitory computer-readable medium of claim 6.

Yen teaches further storing instructions that, when executed by the at least one processor, cause the computer device to train the machine learning model by: generating a predicted classification utilizing the machine learning model based on the combined synthetic training sample value (Abstract, “In this paper, we propose cluster-based under-sampling approaches for selecting the representative data as training data to improve the classification accuracy for minority class and investigate the effect of under-sampling methods in the imbalanced class distribution environment. The experimental results show that our cluster-based under-sampling approaches outperform the other under-sampling techniques in the previous studies.”

4.2, p.5721, “For our experiments, we use three criteria to evaluate the classification accuracy for minority class: the precision rateP, the re-call rateR, and theF-measure for minority class. The precision rate for minority class is the correct-classified percentage of samples which are predicted as minority class by the classifier.”
Examiner Note: Yen tests the accuracy produced by training a classifier with their dataset by comparing the output classification of a classifier to the correct classification of the input. This requires that the classifier (i.e., machine learning model) generates a predicted classification. The examiner further notes that the dataset being testing by Yen includes the generated synthetic samples taught above.); and
comparing the predicted classification to the combined synthetic ground truth label (Abstract, “In this paper, we propose cluster-based under-sampling approaches for selecting the representative data as training data to improve the classification accuracy for minority class and investigate the effect of under-sampling methods in the imbalanced class distribution environment. The experimental results show that our cluster-based under-sampling approaches outperform the other under-sampling techniques in the previous studies.”
Section 4, p5721, “In the following, we first describe the method of generating class imbalanced datasets. And then we compare the classification accuracies of our methods for minority class with the other methods by performing neural network classification algorithm (Sondak& 
4.2, p.5721, “For our experiments, we use three criteria to evaluate the classification accuracy for minority class: the precision rateP, the re-call rateR, and theF-measure for minority class. The precision rate for minority class is the correct-classified percentage of samples which are predicted as minority class by the classifier.”
Examiner Note: Yen tests the accuracy produced by training a classifier with their dataset by comparing the output classification of a classifier to the correct classification of the input. This requires that the classifier (i.e., machine learning model) generates a predicted classification.).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Cluster-based under-sampling approaches for imbalanced data distributions” to Yen et Lee (hereinafter, Yen), in view of US 20190318722 A1 to Bromand (hereinafter, Bromand), further in view of “Handling imbalanced datasets by partially guided hybrid sampling for pattern recognition” to Sandhan et Choi (hereinafter, Choi).

As per claim 10, the combination of Yen and Bromand thus far teaches The non-transitory computer-readable medium of claim 5.

The combination of Yen and Bromand does not explicitly teach wherein the combination ratio is sampled based on a probability distribution, wherein the probability distribution comprises at least one of a uniform distribution or a beta distribution.

wherein the combination ratio is sampled based on a probability distribution, wherein the probability distribution comprises at least one of a uniform distribution or a beta distribution (Section C, Algorithm, p. 1450, “Each new synthetic sample xˆi, is generated within k-nearest neighbor locality of the current sample xi. Locality sampling prevents the original inherent structure of Xm from collapsing… Steps 14-18 generate a synthetic sample by random imputation along each attribute xi,j of the sample xi, which is proportional to the corresponding attribute difference (‘diff’ in step 15) from xn. The constant of proportionality is independently chosen (for each attribute) from uniform distribution U(0, 1).” Examiner Note: Yen teaches the creation of a synthetic sample based on the combination of majority and minority class samples, but does not explicitly disclose generating a synthetic sample using a probability distribution. Sandhan discloses generating a synthetic sample based on a “uniform” probability distribution. When Sandhan is applied to Yen, the resulting system would sample the combination ratio based on a uniform probability distribution.).

Yen, Bromand, and Sandhan are analogous art because they are directed to machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yen’s undersampling with Bromands’ training sample generation, and Sandhan’s probability distribution. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the accuracy of the system when applied to the general case, which can be accomplished by avoiding overfitting (Sandhan, p.1450, Right Column, “This randomness in the imputation helps to avoid acute specialization of the minority class and thereby preventing the possible overfitting of the classifier towards newly synthesized minority class.”).


As per claim 11, the combination of Yen and Bromand thus far teaches The non-transitory computer-readable medium of claim 5.

The combination of Yen and Bromand does not explicitly teach further comprising instructions that, when executed by the at least one processor, cause the computer device to: identify a third training sample having a third training sample value and a third ground truth label corresponding to a third class within the set of training samples; and utilize the combination ratio to determine a third class distribution value.

Sandhan teaches further comprising instructions that, when executed by the at least one processor, cause the computer device to: identify a third training sample having a third training sample value and a third ground truth label corresponding to a third class within the set of training samples (Section C, Algorithm, p.1450 “Multiclass classification problem can be reduced to a set of binary classification problems, where data points from one particular class are seen as positive examples (minority class), while those outside the class are considered to be negative examples. This is ‘one-vs-rest’ classification procedure, where the ‘rest’ or the negative examples form the majority class.”
Examiner Note: Yen discloses determining the training sample values and ground truth label of a class, but does not explicitly disclose applying the system to a third class. Sandhan discloses applying their system to a plurality of classes via repetition (See Algorithm II.2, page 1451). The examiner recognizes that because Sandhan’s system is compatible with more than two classes, it is compatible with a third class. When Sandhan is applied to Yen, the resulting system would also ; and 
utilize the combination ratio to determine a third class distribution value (Section C, Algorithm, p.1450 “Multiclass classification problem can be reduced to a set of binary classification problems, where data points from one particular class are seen as positive examples (minority class), while those outside the class are considered to be negative examples. This is ‘one-vs-rest’ classification procedure, where the ‘rest’ or the negative examples form the majority class.”
Examiner Note: Sandhan discloses applying their system to a plurality of classes via repetition   (See Algorithm II.2, page 1451). The examiner recognizes that because Sandhan’s system is compatible with more than two classes, it is compatible with a third class. When Sandhan is applied to Yen, the resulting system would also determine the ratio of the third class with respect to the first and second classes.).

Yen, Bromand, and Sandhan are analogous art because they are directed to machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yen’s undersampling with Bromands’ training sample generation, and Sandhan’s probability distribution. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the accuracy of the system when applied to the general case, which can be accomplished by avoiding overfitting (Sandhan, p.1450, Right Column, “This randomness in the imputation helps to avoid acute specialization of the minority class and thereby preventing the possible overfitting of the classifier towards newly synthesized minority class.”).

As per claim 12, the combination of Yen, Bromand, and Sandhan thus far teaches The non-transitory computer-readable medium of claim 11.

Yen teaches further comprising instructions that, when executed by the at least one processor, cause the computer device to generate the combined synthetic training sample value to train the machine learning model by combining the first training sample value modified by the first class distribution value, the second training sample value modified by the second class distribution value, and the third training sample value modified by the third class distribution value (3.1 p.5720 “In expression (1), m x Sizemi is the total number of selected majority class samples that we suppose to have in the final training dataset. E Sizemi/Sizemi is the total ratio of the number of majority class samples to the number of minority class samples in all clusters. Expression (1) determines that more majority class samples would be selected in the cluster which behaves more like the majority class samples.”

Table 1 p.5720, “Step 1 Determine the ratio of SizeMA to SizeMI in the training dataset… Step 3 Determine the number of selected majority class samples in each cluster by using expression (1), and then randomly select the majority class samples in each cluster… Step 4 Combine the selected majority class samples and all the minority class samples to obtain the training dataset”).

As per claim 14, Yen teaches a first training sample comprising a first set of training sample values and a first ground truth label corresponding to a first class (3.1, “Assume that the number of samples in the class-imbalanced dataset is N, which includes majority class samples (MA) and minority class samples (MI). The size of the dataset is the number of the samples in this dataset. The size of MA is represented as SizeMA, and SizeMI is the number of samples in MI. In ; and
a second training sample having a second set of training sample values and a second ground truth label corresponding to a second class (3.1, “Assume that the number of samples in the class-imbalanced dataset is N, which includes majority class samples (MA) and minority class samples (MI). The size of the dataset is the number of the samples in this dataset. The size of MA is represented as SizeMA, and SizeMI is the number of samples in MI. In the class-imbalanced dataset, SizeMA is far larger than SizeMI.” Examiner Note: The examiner sees minority class samples as having a ground truth label corresponding to the minority class.);
generating a combined synthetic training sample by: combining the first set of training sample values and the second set of training sample values utilizing the combination ratio to generate a combined set of synthetic training sample values (3.1 p.5720 “In expression (1), m x Sizemi is the total number of selected majority class samples that we suppose to have in the final training dataset. E Sizemi/Sizemi is the total ratio of the number of majority class samples to the number of minority class samples in all clusters. Expression (1) determines that more majority class samples would be selected in the cluster which behaves more like the majority class samples.” Table 1 p.5720, “Step 1 Determine the ratio of SizeMA to SizeMI in the training dataset… Step 3 Determine the number of selected majority class samples in each cluster by using expression (1), and then randomly select the majority class samples in each cluster… Step 4 Combine the selected majority class samples and all the minority class samples to obtain the training dataset” Examiner Note: Yen determines the ratio between the majority and minority classes for use in combining the majority and minority class samples. That ratio is equivalent to a combination ratio.); and
generating a combined synthetic ground truth label for the combined synthetic training sample based on the combination ratio (3.1 p.5720 “In expression (1), m x Sizemi is the total number of selected majority class samples that we suppose to have in the final training dataset. E Sizemi/Sizemi is the total ratio of the number of majority class samples to the number of minority class samples in all clusters. Expression (1) determines that more majority class samples would be selected in the cluster which behaves more like the majority class samples.” Table 1 p.5720, “Step 1 Determine the ratio of SizeMA to SizeMI in the training dataset… Step 3 Determine the number of selected majority class samples in each cluster by using expression (1), and then randomly select the majority class samples in each cluster… Step 4 Combine the selected majority class samples and all the minority class samples to obtain the training dataset” Examiner Note: Yen modifies the constituent training samples according to the ratio (distribution value) between the classes, prior to combining them into a synthetic training sample. (See also 3.1 p. 5720 “After determining the number of majority class samples which are selected in the ith cluster(15i5K) by using expression(1), we randomly choose majority class samples in the ith cluster. The total number of selected majority class samples is about m SizeMI after merging all the selected majority class samples in each cluster. Finally, we combine the whole minority class samples with the selected majority class samples to construct a new training dataset.”)); and
training the machine learning model utilizing the combined set of synthetic training sample values and the combined synthetic ground truth label (Abstract, “In this paper, we propose cluster-based under-sampling approaches for selecting the representative data as training data to improve the classification accuracy for minority class and investigate the effect of under-sampling methods in the imbalanced class distribution environment. The experimental results show that our cluster-based under-sampling approaches outperform the other under-sampling techniques in the previous studies.” Section 4, p5721, “In the following, we first describe the method of .

Yen does not explicitly disclose A system comprising: one or more memory devices comprising a plurality of training samples; and one or more server devices that cause the system to train a machine learning model by: sampling a combination ratio based on a probability distribution.

Bromand teaches A system comprising: one or more memory devices comprising a plurality of training samples ([0123] “As discussed above, the appliance 150 includes a processor device 1010. Also included are a main memory 1025 and an interconnect bus 1005. The processor device 1010 may include without limitation a single microprocessor, or may include a plurality of microprocessors for performing one or more of the processes described herein. The main memory 1025 stores, among other things, instructions and/or data for execution by the processor device 1010.” [0114] “At operation 850, a framework is trained based on the one or more synthetic voice samples 832 generated in operation 830. In an example, the operation 850 includes providing the ; and
one or more server devices that cause the system to train a machine learning model ([0112] “Outliers are detectable using a machine learning framework (e.g., a neural network) trained to detect synthetic speech. In an example, an adversarial machine learning process is created in which one or more machine learning frameworks are trained to create natural-sounding synthetic speech and one or more other frameworks are trained to detect synthetic speech. This process provides efficient creation of synthetic speech by identifying outliers as well as training a process to reduce the occurrence of outliers, thereby improving the efficiency of creating robust synthetic samples.” [0136] “The appliance 150 may be connected over the network 1020 to one or more servers 1002 or other remote devices. The one or more servers 1002 can include one or more components described above in relation to appliance 150, including a mass storage device and a processor device. Various operations and processes described herein can be performed by the cooperation of two or more devices, systems, processes, or combinations thereof.”).

Yen and Bromand are analogous art because they are both directed to machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yen’s undersampling with Bromands’ computer-readable medium storing executable instructions. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the flexibility of the method, which can be accomplished by storing instructions to execute the method via processor (Bromand [0131], “The machine- or computer-readable medium may include, but is not limited to, magnetic disks, optical disks, magneto-optical disks, or other types of media/machine-readable medium suitable for storing or transmitting 

The combination of Yen and Bromand thus far does not explicitly teach sampling a combination ratio based on a probability distribution.

Sandhan teaches sampling a combination ratio based on a probability distribution (Section C, Algorithm, p. 1450, “Each new synthetic sample xˆi, is generated within k-nearest neighbor locality of the current sample xi. Locality sampling prevents the original inherent structure of Xm from collapsing… Steps 14-18 generate a synthetic sample by random imputation along each attribute xi,j of the sample xi, which is proportional to the corresponding attribute difference (‘diff’ in step 15) from xn. The constant of proportionality is independently chosen (for each attribute) from uniform distribution U(0, 1).” Examiner Note: Yen teaches the creation of a synthetic sample based on the combination of majority and minority class samples, but does not explicitly disclose generating a synthetic sample using a probability distribution. Sandhan discloses generating a synthetic sample based on a “uniform” probability distribution. When Sandhan is applied to Yen, the resulting system would sample the combination ratio based on a uniform probability distribution.).

Yen, Bromand, and Sandhan are analogous art because they are directed to machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yen’s undersampling with Bromands’ training sample generation, and Sandhan’s probability distribution. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would 

As per claim 15, the combination of Yen, Bromand, and Sandhan thus far teaches The system of claim 14. 
Yen teaches wherein the one or more server devices further cause the system to utilize the combination ratio to determine a first class distribution value and a second class distribution value (3.1 p.5720 “In expression (1), m x Sizemi is the total number of selected majority class samples that we suppose to have in the final training dataset. E Sizemi/Sizemi is the total ratio of the number of majority class samples to the number of minority class samples in all clusters. Expression (1) determines that more majority class samples would be selected in the cluster which behaves more like the majority class samples.” Table 1 p.5720, “Step 1 Determine the ratio of SizeMA to SizeMI in the training dataset… Step 3 Determine the number of selected majority class samples in each cluster by using expression (1), and then randomly select the majority class samples in each cluster… Step 4 Combine the selected majority class samples and all the minority class samples to obtain the training dataset” Examiner Note: Yen determines the ratio between the majority and minority classes for use in combining the majority and minority class samples. That ratio is equivalent to a combination ratio.).

Claim 16 is a system claim corresponding to manufacture claim 9. Claim 16 is rejected for the same reasons as claim 9.

As per claim 17, the combination of Yen, Bromand, and Sandhan thus far teaches The system of claim 15.

Yen teaches wherein generating the combined synthetic ground truth label for the combined synthetic training sample comprises generating a ground truth set comprising the first class distribution value and the second class distribution value (3.2 p5720, “For the five proposed methods, the majority class samples are selected according to the distances be-tween the majority class samples and the minority class samples in each cluster…For a continuous attribute, the values of all samples for this attribute need to be normalized in order to avoid the effect of different scales for different attributes.” Examiner Note: Section 3.2 demonstrates that Yen’s minority and majority training samples have a value. They have a ground truth value (based on being minority or majority samples). Thus, when they are combined as above to form a synthetic training sample (see especially Table 1) they contain at least a combined sample value and a combined ground truth label.).

As per claim 18, the combination of Yen, Bromand, and Sandhan thus far teaches The system of claim 16.

Yen teaches wherein generating the combined set of synthetic training sample values comprises adding the modified first set of training sample values to the modified set of second training sample values (3.1 p.5720 “In expression (1), m x Sizemi is the total number of selected majority class samples that we suppose to have in the final training dataset. E Sizemi/Sizemi is the total ratio of the number of majority class samples to the number of minority class samples in all clusters. Expression (1) determines that more majority class samples would be selected in the .

Claim 19 is a system claim corresponding to manufacture claim 8. Claim 19 is rejected for the same reasons as claim 8.

Claim 20 is a system claim corresponding to manufacture claim 13. Claim 20 is rejected for the same reasons as claim 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached M-F 9:30-18:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted,

/P.G.S./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126